BIFUNCTIONAL IONIC LIQUIDS FOR ELECTROLYTES

Primary Examiner: Gary Harris 		Art Unit: 1727       December 16, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 01/06/2021 was considered by the examiner.

Drawings
3.	The drawings were received on 05/05/2020.  These drawings are acceptable.

Election/Restrictions
4.	Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.  Claims 1-15 are examined.  The election restriction is made FINAL.


Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-5, 7-8 & 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiura et al. US 2004/0202912.
 	As to Claim 1, Nishiura discloses a polymerizable polymer electrolyte material (PEM) formulation (see abstract and title) comprising: a polymerizable ionic liquid (IL) [0003] monomer containing a functional group capable of interacting lithium ions and a reactive polymerizable functional group capable of crosslinking [0082-0112]; a lithium ion conducting salt [0014]; a plasticizer (ethers [0065]); and a cross-linker [0010 & 0030].
 	As to Claim 2, Nishiura discloses the polymerizable formulation of claim 1, wherein the functional group capable of interacting with lithium ions includes a single bond carbon-oxygen-carbon structure [0043-0044].
 	As to Claim 3, Nishiura discloses the formulation of claim 1, wherein the functional group capable of interacting with lithium ions is selected from ether & carbonate or combinations thereof [0065].
 	As to Claim 4, Nishiura discloses the polymerizable formulation of claim 1, wherein the reactive polymerizable functional group capable of crosslinking contains a group selected from vinyl, allyl [0036], acrylate [0213], and acryloyl [0131].
 	As to Claim 5, Nishiura discloses the polymerizable formulation of claim 1, wherein the reactive polymerizable functional group capable of crosslinking inherently contains at least one of a phosphorous cation moiety and a sulfur cation moiety (phosphonic group and sulfonic group [0044], having polymeric side chain of a boron compound [0038]). See MPEP 2112.
	As to Claim 7, Nishiura discloses the polymerizable formulation of claim 5, wherein the inherent sulfur cation moiety is selected from the group consisting of sulfonium moieties (sulfonic group [0044], having polymeric side chain of a boron compound [0038]). See MPEP 2112.
.
 	As to Claim 8, Nishiura discloses the polymerizable formulation of claim 5, wherein the inherent phosphorous cation moiety is selected from the group consisting of phosphonium moieties (phosphonic group and [0044], having polymeric side chain of a boron compound [0038]). See MPEP 2112.
	As to Claim 14, Nishiura discloses the polymerizable formulation of claim 1, wherein the cross-linker comprises at least one of mono- and di- and -acrylates [0213].

Allowable Subject Matter
6.	Claims 6, 9-13 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 6 requires the polymerizable formulation of claim 5, wherein the nitrogen cation moiety is selected from the group consisting of imidazolium, ammonium, pyridinium, piperidinium, pyrrolidinium, azepinium, and morpholinium moieties.
 	Claim 9 requires the polymerizable formulation of claim 1, wherein the lithium ion conducting salt is present in a range of from 10% to 50% by weight of the formulation.
 	Claim 10 requires the polymerizable formulation of claim 1, wherein the plasticizer is present in a range of from 5% to 50% by weight of the formulation.
 	Claim 11 requires the polymerizable formulation of claim 9, wherein the plasticizer is a room temperature ionic liquid (RTIL).
 	Claim 12 requires the polymerizable formulation of claim 1, wherein the polymerizable ionic liquid (IL) monomer is present in a range of from 0.1% to 50% by weight of the formulation.
 	Claim 13 requires the polymerizable formulation of claim 1, wherein the cross-linker is present in a range of 10% to 50% by weight of the formulation.
 	
 	Claim 15 requires the polymerizable formulation of claim 1, further comprising a polymerization initiator in a range of from 0.1% to 5% by weight of the formulation.

 	The above claims provide sufficient specificity when added to the independent claim and any intervening claim.
7.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727